                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    OXFORD DIVISION

CHARLES D. GALLOWAY                                                                             PLAINTIFF

V.                                                             CIVIL ACTION NO. 3:20-CV-00007-RP

MASON WAGES, ANNA ROBBINS,
JEFF CHISM, CHRIS ROBERTSON, and
MISSISSIPPI                                                                                 DEFENDANTS

                            MEMORANDUM OPINION AND ORDER

        This matter is before the Court, sua sponte, for consideration of dismissal. Charles D.

Galloway, an inmate housed at the Union County Detention Center in New Albany, Mississippi,

has filed a civil rights action pursuant to 42 U.S.C. § 1983 against a number of defendants. Doc.

#1. See also Doc. #s 8, 10. Having fully considered his allegations and the applicable law, the

Court finds that Galloway’s complaint must be dismissed.

                                           Screening Standards

        Because Galloway has been permitted to proceed in forma pauperis in this action, 1 his

complaint is subject to sua sponte dismissal under the Prison Litigation Reform Act (“PLRA”).

See 28 U.S.C. §1915(e)(2). 2 Pursuant to the PLRA, the Court is obligated to evaluate the

complaint and dismiss if it is “frivolous or malicious,” if it “fails to state a claim upon which

relief may be granted,” or if it “seeks monetary relief against a defendant who is immune from

such relief.” Id. A claim is frivolous if it “lacks an arguable basis either in law or fact.” Neitzke

v. Williams, 490 U.S. 319, 325 (1989). A complaint fails to state a claim upon which relief may

be granted if relief could not be granted to the plaintiff “under any set of facts that would be

proven consistent with the allegations” in the complaint. Bradley v. Puckett, 157 F.3d 1022,


1
  See Doc. # 16.
2
  See also 28 U.S.C. §1915A (subject prisoner complaint to preliminary screening regardless of in forma pauperis
status).
1025 (5th Cir. 1998)(citations omitted); see Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)(complaint fails to state a claim only where it does not plead “enough facts to state a claim

to relief that is plausible on its face”).

                                             Discussion

         In order to state a claim under Section 1983, a plaintiff must allege that he was deprived

of a right under the Constitution or the laws of the United States by a person acting under the

color of state law. West v. Atkins, 487 U.S. 42, 48 (1988). Galloway is currently incarcerated

and awaiting trial on state charges of kidnapping and assault and takes issue with the fact of his

confinement related to these charges. A challenge to the fact or duration of a prisoner’s

confinement must be brought as a habeas corpus matter, whereas challenges to conditions of

confinement may proceed under Section 1983. Jackson v. Torres, 720 F.2d 877, 879 (5th Cir.

1983). Thus, any claims as to the fact of his current confinement are not properly before this

Court.

         Other than generally objecting to the fact of his current confinement, it appears as though

Galloway is merely attempting to have this court officiate the handling of the criminal state

charges lodged against him. Galloway’s primary grievance seems to be that he is dissatisfied

with the performance of his court-appointed public defenders. He additionally complains that he

has filed various motions—in the underlying state criminal case—which have not yet been

resolved. He further opines that the named local law enforcement officers conducted their

investigation in a substandard manner. As far as requested relief, Galloway asks this Court to

appoint him a private attorney to defend him in the state criminal proceedings, order the public

defenders to “do their job,”, “charge” the named defendants, and open an investigation. Federal

district courts, however, do not interfere with or supervise on-going state court criminal

proceedings. Anderson v. Humphreys County Sheriff’s Dept., 2008 WL 192098, at *1 (N.D.

                                                  2
Miss. Jan. 23, 2008); see also Knuth v. Arp, 2016 WL 126338 (D. Colo. Jan. 11, 2016); Moore v.

Raine, 2002 WL 1489523 (N.D. Tex. July 10, 2002).

         Moreover, the bulk, if not all, of Galloway’s current allegations concern the performance

of his appointed public defenders. 3 But attorneys, even court-appointed public defenders, acting

on behalf of their clients are not state actors and, therefore, cannot be held liable under Section

1983. See Polk County v. Dodson, 454 U.S. 312, 318 and 325 (1981); see also Worthy v.

Scoggin, 2002 WL 31875561, at *2 (N.D. Tex. Dec. 19, 2002).

         The Court lastly notes that Galloway cites and quotes various constitutional amendments

and other federal statutes, but he fails to allege any facts that would support a claim under the

cited authority. See Doc. #s 1, 8, 10. In sum, Galloway has failed to allege the deprivation of a

constitutional right or a right otherwise guaranteed by the laws of the United States.

                                                         Conclusion

         Galloway’s allegations fail to assert a cognizable federal claim under Section 1983, and

this action is DISMISSED WITH PREJUDICE for failure to state a claim upon which relief

can be granted. 28 U.S.C. § 1915(e)(2)(B)(ii). This dismissal counts as a “strike” under 28

U.S.C. § 1915(g). Galloway is cautioned that once he accumulates three strikes, he may not

proceed in forma pauperis in any civil action or appeal filed while incarcerated unless he is in

imminent danger of some physical injury. 28 U.S.C. § 1915(g). A final judgment in accordance

with this opinion will be entered today.

         SO ORDERED, this the 27th day of March, 2020.
                                                       /s/ Roy Percy
                                                       UNITED STATES MAGISTRATE JUDGE




3
 Galloway’s complaint and supplemental pleadings consist of a long narrative detailing his lengthy criminal history
and objections regarding the handling of those prior offenses, but that narrative has no bearing on the claims presently
asserted. See Doc. #s 1, 8.
                                                           3
